Citation Nr: 0610321	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

1. Entitlement to an effective date earlier than June 28, 
2000 for a 70 percent evaluation for post traumatic stress 
disorder (PTSD).   

2.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran had active duty military service from April 1968 
to April 1970.

The claim involving the effective date comes to the Board of 
Veterans' Appeals (Board) from an October 2002 rating 
decision.  The claim involving hypertension comes to the 
Board from a May 2003 rating decision.

The appeal as it pertains to the earlier effective date issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify you if further 
action is required on your part.


FINDING OF FACT

Hypertension was not noted in service or for many years 
thereafter, and has not been linked by competent evidence to 
service or a service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability. 38 C.F.R. § 
3.310(a). Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition. When aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 
(1995).

In addition, when certain enumerated disorders, including 
hypertension, become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records do not reflect any complaints, 
treatment or diagnosis of hypertension, including entrance 
and separation examinations.  Post-service records do not 
reflect the presence of hypertension until many years after 
service, and no competent evidence has been obtained linking 
the veteran's hypertension to service, or to service 
connected disability.  As such, a basis upon which to 
establish service connection has not been presented, and the 
appeal in this regard is denied.  

Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In a December 2004 letter, VA advised the veteran of all four 
elements required by Pelegrini II.  Although proper notice 
was provided after the initial adjudication of the veteran's 
claims, he was not prejudiced thereby because this was 
harmless error.  As evident from his correspondence and 
evidence submitted, the veteran was adequately notified of 
the need to provide all relevant evidence.  Furthermore, VA 
has provided him every opportunity to submit evidence, argue 
for his claim, and respond to VA notices.  More recently, it 
has been determined in Court that proper notice should also 
include information regarding (a) the degree of disability, 
which includes evidence necessary to establish a disability 
rating and (b), the effective date for any disability 
evaluation awarded.  Notice regarding (a) and (b) was not 
provided to the veteran, but the Board finds no prejudice in 
proceeding with the issuance of a final decision because as 
concluded above, the preponderance of the evidence is against 
the veteran's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  See Bernard v. Brown, 4 Vet.  
App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are VA and private treatment 
records.  There is no question the veteran has hypertension, 
and no suggestion by any competent evidence it is linked to 
service or service connected disability.  Therefore, 
examination is unnecessary.  There are no indications that 
relevant records exist that have not been obtained.  VA has 
satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Service connection for hypertension is denied.


REMAND

On the VA Form 9 (Appeal to Board of Veterans' Appeals) used 
to perfect the appeal of entitlement to an earlier effective 
date for the 70 percent evaluation for PTSD, received at the 
RO in November 2003, the veteran requested a hearing before a 
member of the Board, at the RO.  The record does not reflect 
any such hearing was scheduled.  This should be accomplished.  

Accordingly, this matter is remanded for the following:  

The RO should schedule the veteran for a 
hearing before a member of the Board as 
soon as practicable.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC). See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


